Filed 7/8/16 P. v. Joachim CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,

         Plaintiff and Respondent,
                                                                            A147193
         v.
                                                                            (Sonoma County
DUANE SCOTT JOACHIM,                                                        Super. Ct. No. SCR617792)

      Defendant and Appellant.
___________________________________/

         In May 2012, the prosecution charged Duane Scott Joachim with first degree
burglary (Pen. Code, §§ 459, 460)1 and alleged prior convictions. In 2013, Joachim pled
no contest to second degree burglary (§ 459) and admitted a prior felony conviction (§
667.5, subd. (b)) and the Sonoma County Superior Court sentenced him to state prison.2
In 2015, the court denied Joachim’s petition for writ of habeas corpus seeking additional
custody credits.

1
        Unless noted, all further statutory references are to the Penal Code.
2
        Joachim was later convicted of first degree burglary (§§ 459, 460) and first degree
robbery (§ 211) and sentenced to seven years in state prison, which included an eight-
month consecutive term for the Sonoma County conviction. (Contra Costa County
Super. Ct., No. 51312354.) Joachim appealed, and a division of this court remanded to
the trial court with directions to impose and stay the term on the burglary conviction and
to correct clerical errors in the abstract of judgment relating to the Sonoma County
conviction. (People v. Joachim (June 2, 2015, A140719) [nonpub. opn.].)
                                                             1
       Several months later, Joachim filed a petition for writ of error coram nobis
alleging a violation of his right to speedy trial (§ 1381). Joachim claimed he had filed a
demand for speedy trial in late April 2012. The court denied the coram nobis petition. It
concluded Joachim did not state a claim for a violation of his statutory right to speedy
trial because “the Complaint in this matter was not filed until May 11, 2012. A . . .
[s]ection 1381 demand cannot be filed before there is actually a criminal complaint
alleged.”
       Joachim appealed. His appointed counsel filed an opening brief raising no issues
pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende). Counsel informed Joachim
he had the right to file a supplemental brief on his own behalf but Joachim declined to do
so. We have reviewed the record pursuant to Wende and find no reasonably arguable
appellate issue. The court did not abuse its discretion by denying Joachim’s petition for
writ of error coram nobis. (People v. Kim (2009) 45 Cal. 4th 1078, 1092, 1095; People v.
Wilson (1963) 60 Cal. 2d 139, 146.)
       The denial of Joachim’s coram nobis petition is affirmed.




                                             2
                                _________________________
                                Jones, P.J.




We concur:


_________________________
Simons, J.


_________________________
Bruiniers, J.




                            3